                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

    IN RE:                                  ) Misc. No. 21–mc–0141–CFC
                                            )
    BESTWALL, LLC,                          ) Underlying Case: 17-BK-31795
                                            ) (U.S. Bankr. W.D.N.C.)
                     Debtor.                )

     JOINDER TO JOINDER AND MOTION IN SUPPORT OF QUASHING
      SUBPOEANAS & JOINDER AND RESPONSE IN OPPOSITION TO
     BESTWALL LLC’S MOTION TO TRANSFER AND SUPPLEMENTAL
                      MOTION TO TRANSFER

        Come now, Moving Claimants represented by certain law firms1, all of which

filed lawsuits on behalf of their respective clients in Illinois. These select Moving

Claimants hereby join (a) the Joinder and Motion in Support of Quashing or Limiting

Bestwall/Georgia Pacific Subpoenas (D.I. 21) and (b) the Joinder & Response In

Opposition to Bestwall LLC’s Motion to Transfer and Supplemental Motion to

Transfer (D.I. 25) filed by the clients of the Cooney & Conway law firm. Like the

clients of Cooney & Conway, the joining parties filed cases against Georgia-

Pacific/Bestwall in Cook County, Madison County, and St. Clair County, Illinois,

where over half of all asbestos cases were filed in 2020. The parties join the Cooney




1The firms whose clients are moving here are: MRHFM, LLC; Simmons Hanly Conroy; Gori Law
Firm; Wise & Julian; SWMW; Shrader & Associates; Flint Law Firm; Goldenberg Heller;
Richardson Patrick (RPWB); Dean Omar Bradley; Menges Law Firm; Lanier Law Firm; O’Brien
Law Firm; Walton Telken; Smith Cline Smith; and Waters Kraus.
& Conway supplemental joinder to underline the unique aspects of Illinois law and

the unique behavior of Georgia-Pacific/Bestwall in the Illinois tort system.2




Dated:       May 28, 2021              Hogan♦McDaniel



                                       /s/Daniel K. Hogan
                                       Daniel K. Hogan (DE Bar 2814)
                                       Garvan F. McDaniel (DE Bar 4167)
                                       1311 Delaware Avenue, Suite 1
                                       Wilmington, DE 19806
                                       Telephone: 302.656.7540
                                       dkhogan@dkhogan.com
                                       gfmcdaniel@dkhogan.com

                                       Counsel for Moving Claimants




2
 See Exh. A, ASBESTOS LITIGATION: 2020 YEAR IN REVIEW, KCIC (industry analysts), at
6.
                                          2
